DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (Wavelength-selective voltage-tunable photodetector made from multiple quantum wells, Applied Physics Letters Vol. 47, no. 3 (August 1985), pp. 190-192) in view of Chang-Hasnain et al. (US 2014/0353583) and Ghosh et al. (US 2004/0228375).
	In regard to claims 1, 5, and 7, Wood et al. disclose a detector comprising an active layer containing a quantum well, wherein the detector being capable of shifting a detection wavelength by applying a voltage to the active layer (e.g., “… a wavelength-selective, voltage-tunable photodetector made from a pin-doped multiple quantum well (MQW) …” in the first paragraph on pg. 190), and wherein a photoelectric conversion unit including the active layer containing the quantum well is integrally formed on a substrate (e.g., see “… molecular beam epitaxy …” in the third paragraph on pg. 191).  While Wood et al. also disclose the detector having a reference wavelength to be referred to as a criterion for calibration or correction of the detection wavelength (e.g., “… we use the fact that the photons thus absorbed will be converted to electron-hole pairs, which are collected in the external contacts as photocurrent. If light of photon energy slightly less than the zero-field absorption maximum illuminates the detector, the photocurrent will be maximized when the applied voltage is just great enough to shift the absorption maximum to align with the incident light. If the photon energy of the light shifts, this "voltage of maximum response" will shift as well …” in the second paragraph on pg. 191), the detector of  et al. lacks an explicit description that the reference wavelength is a wavelength at which a transmittance of the substrate composed of silicon exhibits a relative maximum value, a relative minimum value, a rising edge, or a falling edge.  However, wavelength calibration is well known in the art (e.g., see “… active region 18 can be on a substrate of GaAs, InP, GaN, GaP, Si, glass, sapphire, and any substrate suitable for epitaxial growth … active region is a multiple quantum well structure … photodetector is a tunable photodetector … photodetector is incorporated with at least one of, optical and electrical elements to calibrate a wavelength of the photodetector …” in paragraphs 36, 115, 123, and 139 of Chang-Hasnain et al. and “… commercially available polished silicon wafer is used as the semiconductor plate 110, allowing the use of ordinary silicon processing techniques which have a small cost per unit and are easily adaptable to mass production. The properties of commercially available silicon wafers for the semiconductor plate 110 are fortuitously advantageous for functioning as an etalon … calibration process allows determination of the wavelength dependence of the signal intensity from each of said plurality of resonance regions 112a-112d …” in paragraphs 30 and 47 of Ghosh et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional wavelength calibration element (e.g., “commercially available silicon wafers” calibrated for “wavelength dependence”) for the wavelength calibration element of Wood et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary e.g., a silicon substrate with calibrated peak wavelength) as the wavelength calibration element of Wood et al.
	In regard to claim 2 which is dependent on claim 1, while Wood et al. also disclose the detector being configured to calibrate or correct the detection wavelength with a wavelength (e.g., “… we use the fact that the photons thus absorbed will be converted to electron-hole pairs, which are collected in the external contacts as photocurrent. If light of photon energy slightly less than the zero-field absorption maximum illuminates the detector, the photocurrent will be maximized when the applied voltage is just great enough to shift the absorption maximum to align with the incident light. If the photon energy of the light shifts, this "voltage of maximum response" will shift as well …” in the second paragraph on pg. 191), the detector of Wood et al. lacks an explicit description that the wavelength is at which the transmittance of the substrate exhibits the relative maximum value, the relative minimum value, the rising edge, or the falling edge.  However, wavelength calibration is well known in the art (e.g., see “… active region 18 can be on a substrate of GaAs, InP, GaN, GaP, Si, glass, sapphire, and any substrate suitable for epitaxial growth … active region is a multiple quantum well structure … photodetector is a tunable photodetector … photodetector is incorporated with at least one of, optical and electrical elements to calibrate a wavelength of the photodetector …” in paragraphs 36, 115, 123, and 139 of Chang-Hasnain et al. and “… commercially available polished silicon wafer is used as the semiconductor plate 110, allowing the use of ordinary silicon processing techniques which have a small cost per unit and are easily adaptable to mass production. The properties of commercially available silicon wafers for the semiconductor plate 110 are fortuitously advantageous for functioning as an etalon … calibration process allows determination of the wavelength dependence of the signal intensity from each of said plurality of resonance regions 112a-112d …” in paragraphs 30 and 47 of  et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional wavelength calibration element (e.g., “commercially available silicon wafers” calibrated for “wavelength dependence”) for the wavelength calibration element of Wood et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional wavelength calibration element (e.g., a silicon substrate with calibrated peak wavelength) as the wavelength calibration element of Wood et al.
	In regard to claim 3 which is dependent on claim 1, Wood et al. also disclose the detector being configured to calibrate or correct the detection wavelength with a plurality of reference wavelengths (e.g., “… For measurements of the di­ode's wavelength selectivity, the sample was illuminated with the output of one of two commercial single-frequency injection lasers … each I(V) curve shows a maximum, and the voltage of maximum response shifts from 7.77 to 8.67 V as the wavelength of the light shifts by 0.8 nm. This voltage can be precisely located as the zero-crossing voltage of the derivative curve …” in the third and last complete paragraphs on pg. 191).
	In regard to claim 4 which is dependent on claim 1, Wood et al. also disclose that the detector being configured to set a wavelength detected when a value of the voltage applied to the active layer is set to a value other than 0V as one of reference wavelengths (e.g., “… we use the fact that the photons thus absorbed will be converted to electron-” in the second paragraph on pg. 191).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that calibrating a wavelength of the photodetector comprises setting a wavelength detected when a value of the voltage applied to the active layer is set to a value other than 0V as one of reference wavelengths.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. in view of Chang-Hasnain et al. and Ghosh et al. as applied to claim(s) 7 above, and further in view of Fenner et al. (On-chip IR spectral sensors by superconducting detector arrays (September 1995), 21 pages).
	In regard to claim 8 which is dependent on claim 7, the detector of Wood et al. lacks an explicit description that the substrate has a resistance value not higher than 1000 Ω-cm.  However, substrates are well known in the art (e.g., see “… conventional semiconductor-grade, 50-mm diameter, (001) orientation, and nominally 10-Ω-cm resistivity … fabrication of large silicon etalon arrays. These methods both start with silicon wafers that are ground and polished with one surface on-axis, either (001) or (111) surface normal …” in the first II.TASK 1 section paragraph and the first III.TASK 1 section paragraph of Fenner et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional substrate (e.g., “nominally 10-Ω-cm resistivity” silicon substrate) for the unspecified substrate of Wood et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional substrate (e.g., silicon substrate having a resistance value not higher than 1000 Ω-cm) as the unspecified substrate of Wood et al.
	In regard to claim 9 which is dependent on claim 7, the detector of Wood et al. lacks an explicit description that the substrate is an on-axis Silicon substrate.  However, substrates are well known in the art (e.g., see “… conventional semiconductor-grade, 50-mm diameter, (001) orientation, and nominally 10-Ω-cm resistivity … fabrication of large silicon etalon arrays. These methods both start with silicon wafers that are ground and polished with one surface on-axis, either (001) or (111) surface normal …” in the first II.TASK 1 section paragraph and the first III.TASK 1 section paragraph of Fenner et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional substrate (e.g., “on-axis” silicon substrate) for the unspecified substrate of Wood et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the e.g., on-axis silicon substrate) as the unspecified substrate of Wood et al.
Claim(s) 1-4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (Wavelength-selective voltage-tunable photodetector made from multiple quantum wells, Applied Physics Letters Vol. 47, no. 3 (August 1985), pp. 190-192) in view of Woolaway et al. (US 7,750,301) and National Institute of Standards & Technology (Certificate Standard Reference Materials® 1921 infrared transmission wavelength standard (June 1997), 6 pages).
	In regard to claims 1, 6, and 10, Wood et al. disclose a detector comprising an active layer containing a quantum well, wherein the detector being capable of shifting a detection wavelength by applying a voltage to the active layer (e.g., “… a wavelength-selective, voltage-tunable photodetector made from a pin-doped multiple quantum well (MQW) …” in the first paragraph on pg. 190).  While Wood et al. also disclose the detector having a reference wavelength to be referred to as a criterion for calibration or correction of the detection wavelength (e.g., “… we use the fact that the photons thus absorbed will be converted to electron-hole pairs, which are collected in the external contacts as photocurrent. If light of photon energy slightly less than the zero-field absorption maximum illuminates the detector, the photocurrent will be maximized when the applied voltage is just great enough to shift the absorption maximum to align with the incident light. If the photon energy of the light shifts, this "voltage of maximum response" will shift as well …” in the second paragraph on pg. 191), the detector of Wood et al. lacks an explicit description that the reference wavelength is a wavelength at which a transmittance of a resin substrate exhibits a relative maximum value, a relative minimum value, a rising edge, or a falling edge, and wherein the substrate is provided separately from a e.g., see “… microbolometer array 700 tuned to infrared wavelengths that are not passed by optical element 740 (e.g., outside of the passband or within a stopband), a conventional calibration process may be performed … Optical element 740 may represent a conventional infrared window, infrared filter, and/or optics to pass desired infrared wavelengths and block undesired infrared wavelengths. As a specific example, optical element 740 may represent an infrared window with filtering functionality to provide a desired infrared radiation passband … For the pixel-by-pixel basis, the performance may be tuned by calibrating each microbolometer 120 or 720 relative to voltage biasing, as would be understood by one skilled in the art, to determine the performance of each microbolometer 120 or 720 as the voltage bias varies … Consequently, the proper voltage bias may be applied, for example, individually to each microbolometer 120 or 720 or uniformly to the unit cell array to obtain the desired performance for the wavelength range or region of interest …” in the last two complete column 10 paragraphs and first complete column 12 paragraph of Woolaway et al. and “… Infrared Transmission Wavelength Standard … polystyrene film … Thirteen of these peak positions were selected for certification … peak wavelength …” in the National Institute of Standards & Technology’s Certificate for Standard Reference Materials® 1921).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional wavelength calibration element (e.g., Standard Reference Materials® 1921) for the wavelength calibration element of Wood et al. and the results of the substitution would have been e.g., Standard Reference Materials® 1921 comprising a resin substrate with certified peak wavelengths) as the wavelength calibration element of Wood et al.
	In regard to claim 2 which is dependent on claim 1, while Wood et al. also disclose the detector being configured to calibrate or correct the detection wavelength with a wavelength (e.g., “… we use the fact that the photons thus absorbed will be converted to electron-hole pairs, which are collected in the external contacts as photocurrent. If light of photon energy slightly less than the zero-field absorption maximum illuminates the detector, the photocurrent will be maximized when the applied voltage is just great enough to shift the absorption maximum to align with the incident light. If the photon energy of the light shifts, this "voltage of maximum response" will shift as well …” in the second paragraph on pg. 191), the detector of Wood et al. lacks an explicit description that the wavelength is at which the transmittance of the substrate exhibits the relative maximum value, the relative minimum value, the rising edge, or the falling edge.  However, wavelength calibration is well known in the art (e.g., see “… microbolometer array 700 tuned to infrared wavelengths that are not passed by optical element 740 (e.g., outside of the passband or within a stopband), a conventional calibration process may be performed … Optical element 740 may represent a conventional infrared window, infrared filter, and/or optics to pass desired infrared wavelengths and block undesired infrared wavelengths. As a specific example, optical element 740 may represent an infrared window with filtering functionality to provide a desired infrared radiation passband … For the pixel-by-pixel basis, the performance may be tuned by calibrating each microbolometer 120 or 720 relative to voltage biasing, as would be understood by one skilled in the art, to determine the performance of each microbolometer 120 or 720 as the voltage bias ” in the last two complete column 10 paragraphs and first complete column 12 paragraph of Woolaway et al. and “… Infrared Transmission Wavelength Standard … polystyrene film … Thirteen of these peak positions were selected for certification … peak wavelength …” in the National Institute of Standards & Technology’s Certificate for Standard Reference Materials® 1921).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional wavelength calibration element (e.g., Standard Reference Materials® 1921) for the wavelength calibration element of Wood et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional wavelength calibration element (e.g., Standard Reference Materials® 1921 comprising a resin substrate with certified peak wavelengths) as the wavelength calibration element of Wood et al.
	In regard to claim 3 which is dependent on claim 1, Wood et al. also disclose the detector being configured to calibrate or correct the detection wavelength with a plurality of reference wavelengths (e.g., “… For measurements of the di­ode's wavelength selectivity, the sample was illuminated with the output of one of two commercial single-frequency injection lasers … each I(V) curve shows a maximum, and the voltage of maximum response shifts from 7.77 to 8.67 V as the wavelength of the light shifts by 0.8 nm. This voltage can be precisely located as the zero-crossing voltage of the derivative curve …” in the third and last complete paragraphs on pg. 191).
	In regard to claim 4 which is dependent on claim 1, Wood et al. also disclose that the detector being configured to set a wavelength detected when a value of the voltage applied to the active layer is set to a value other than 0V as one of reference wavelengths (e.g., “… we use the fact that the photons thus absorbed will be converted to electron-hole pairs, which are collected in the external contacts as photocurrent. If light of photon energy slightly less than the zero-field absorption maximum illuminates the detector, the photocurrent will be maximized when the applied voltage is just great enough to shift the absorption maximum to align with the incident light. If the photon energy of the light shifts, this "voltage of maximum response" will shift as well …” in the second paragraph on pg. 191).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that calibrating a wavelength of the photodetector comprises setting a wavelength detected when a value of the voltage applied to the active layer is set to a value other than 0V as one of reference wavelengths.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884